Title: To Benjamin Franklin from Edmé-Louis Daubenton, 20 July 1773
From: Daubenton, Edmé-Louis
To: Franklin, Benjamin


Ce 20 Juillet, 1773.
Mr. Daubenton, le Jeune, qui a l’honneur d’envoyer a Mr. Franklin par Mr. Le Roy les planches enluminées qui sont dans cette Boite, est chargé de la part de M. Le Comte de Buffon d’y joindre ce petit memoire instructif sur la maniere de conserver les oiseaux et autres objets d’histoire naturelle, et de le prier de vouloir bien lui envoyer pour le Cabinet du Roy des productions naturelles de la Pensilvanie, qui seront toutes interessantes et nouvelles pour nous, n’ayant jamais rien reçu de ce pays la, et surtout des oiseaux, qui sont les objets qui interessent le plus actuellement Mr. De Buffon pour completer son ouvrage ornithologiste.
